



Exhibit 10(a)








FIRST AMENDMENT TO NON-PROSECUTION AGREEMENT
WITH TENET HEALTHSYSTEM MEDICAL, INC.


The United States Department of Justice, Criminal Division, Fraud Section (“the
Department”) and Tenet HealthSystem Medical, Inc. (on its behalf and on behalf
of its subsidiaries) (collectively, “Tenet Subsidiary”), pursuant to authority
granted by the Board of Directors of its parent, Tenet Healthcare Corporation
(“Tenet”) attached hereto (Attachment A), enters into this Amendment to the
Non-Prosecution Agreement (“Agreement”) dated September 30, 2016.


The terms and conditions of this Amendment to the Non-Prosecution Agreement are
as follows:


1.    Paragraph 4 is amended to state as follows:


Term of the Agreement. Tenet Subsidiary’s and Tenet’s obligations under this
Agreement shall have a term of 3 years and 9 months from the date on which the
independent monitor is retained by Tenet, as described below (the “Term”). Tenet
Subsidiary agrees, however, that in the event the Department determines, in its
sole discretion, that Tenet Subsidiary or Tenet, or any of Tenet’s subsidiaries
or affiliates has knowingly violated any provision of this Agreement, subject to
Paragraph 12, below, an extension or extensions of the term of the Agreement may
be imposed by the Department, in their sole discretion, for up to a total
additional time period of three months, without prejudice to the Department’s
right to proceed as provided in Paragraphs 13-14, below. Any extension of this
Agreement extends all terms of the Agreement, including the terms of the
monitorship in Attachment C, for an equivalent period. Conversely, in the event
the Department finds, in its sole discretion, that there exists a change in
circumstances sufficient to eliminate the need for a monitorship as described in
Attachment C, or that other provisions of this Agreement have been satisfied,
the monitorship or the Term of this Agreement may be terminated early.


2.    In all other respects, the Non-Prosecution Agreement shall remain in full
force
and effect.








--------------------------------------------------------------------------------





FOR THE DEPARTMENT OF JUSTICE:




Date
7/19/2018
 
By:
/s/ Sally B. Molloy
 
 
 
 
SANDRA L. MOSER
 
 
 
 
Acting Chief, Fraud Section
 
 
 
 
Criminal Division
 
 
 
 
United States Department of Justice
 
 
 
 
 
 
 
 
 
Robert A. Zink
 
 
 
 
Acting Principal Deputy Chief, Fraud Section
 
 
 
 
 
 
 
 
 
Joseph S. Beemsterboer
 
 
 
 
Deputy Chief, Fraud Section
 
 
 
 
 
 
 
 
 
Sally B. Molloy
 
 
 
 
Assistant Deputy Chief, Fraud Section





--------------------------------------------------------------------------------






AGREED AND CONSENTED TO:


Tenet HealthSystem Medical, Inc.*




Date
June 1, 2018
 
BY:
/s/ Audrey Andrews
 
 
 
 
Audrey Andrews
 
 
 
 
Senior Vice President and
 
 
 
 
General Counsel
 
 
 
 
Tenet Healthcare Corporation
 
 
 
 
 
Date
June 4, 2018
 
BY:
/s/ Kathryn H. Ruemmler
 
 
 
 
Kathryn H. Ruemmler
 
 
 
 
Latham & Watkins LLP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











































_________________________


* Where Tenet is indicated in the Amendment to the Agreement and Agreement,
Tenet Subsidiary is acting on behalf of Tenet




--------------------------------------------------------------------------------





EXHIBIT A
TENET HEALTHCARE CORPORATION
Resolutions Adopted at a
Meeting of the Board of Directors

WHEREAS, on September 30, 2016, Tenet HealthSystem Medical, Inc. (“THSM”), a
wholly-owned subsidiary of Tenet Healthcare Corporation (the “Company”) entered
into a Non-Prosecution Agreement with the U.S. Department of Justice and the
U.S. Attorney’s Office for the Northern District of Georgia (the “Department”);
WHEREAS, in November 2017, the Department provided notice to the Company’s
outside counsel and its Board of Directors (the “Board”) of the Department’s
determination that Tenet and THSM had breached the terms of the NPA by failing
to promptly report to the Department certain reportable events as required by
Paragraph 5.e. of the NPA;
WHEREAS, in April 2018, after engaging in dialogue and consideration of the
nature, facts and circumstances surrounding the breach, as well as the Company’s
actions and efforts to remediate the situation, the Department determined that a
nine-month extension of the term of the NPA, including the monitorship described
therein, is an appropriate remedy and proposed a form of Amendment to the
Non-Prosecution Agreement (the “Amendment”) for the Board’s consideration; and
WHEREAS, the Board has considered the form of Amendment and, based upon the
advice and recommendations of the Company’s external counsel and its management,
the Board has determined to authorize THSM to enter into the Amendment for and
on behalf of itself and the Company.
NOW THEREFORE, BE IT RESOLVED that each of (i) the Company’s Executive Chairman
and Chief Executive Officer, its Senior Vice President and General Counsel or
any Senior Vice President or any Vice President, and (ii) the Company’s external
counsel from Latham & Watkins LLP, be, and each of them hereby is, authorized to
execute the Amendment for and on behalf of THSM and the Company.




--------------------------------------------------------------------------------






SECRETARY’S CERTIFICATION


TENET HEALTHCARE CORPORATION


I, Anthony L. Shoemaker, the duly appointed Corporate Secretary of Tenet
Healthcare Corporation (the “Company”), a corporation organized under the laws
of the State of Nevada, hereby certify that attached as Exhibit A is a true and
correct copy of a resolution approved by the Board of Directors of the Company
at a meeting on May 3, 2018:


IN WITNESS WHEREOF, I have executed this certificate in my capacity as the
Company’s Corporate Secretary this 1st day of June, 2018.






/s/ Anthony L. Shoemaker    
Anthony L. Shoemaker
Corporate Secretary




